Citation Nr: 0933378	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  08-28 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
(claimed as throat cancer).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1966 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which denied the benefit sought on appeal.

In March 2009, the Veteran appeared and testified before the 
undersigned Veterans Law Judge.  A transcript is of record.

During his March 2009 hearing, the Veteran withdrew his claim 
for an increased rating for type II diabetes mellitus.  (In a 
February 2007 rating decision, the RO increased the Veteran's 
evaluation from 20 percent to 40 percent disabling, effective 
March 10, 2004).  Therefore, this issue is no longer before 
the Board.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran had active service in Vietnam and is presumed 
to have been exposed to Agent Orange or other herbicides.

2.  The Veteran's squamous cell carcinoma (claimed as throat 
cancer) was not incurred in or aggravated by military 
service.


CONCLUSION OF LAW

Squamous cell carcinoma (claimed as throat cancer), was not 
incurred in or aggravated by active military service, and may 
not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1116, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the Veteran dated in October 2006. 
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the Veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the Veteran about the information 
and evidence VA would seek to provide; and (3) informing the 
Veteran about the information and evidence he was expected to 
provide. Additionally, the October 2006 letter informed the 
Veteran of how the RO assigns disability ratings and 
effective dates if a claim for an increased rating or service 
connection is granted and complies with the holding of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist a Veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, VA medical records, private medical 
records, hearing testimony, and lay statements are associated 
with the claims file. The Veteran was afforded a VA 
examination. See Charles v. Principi, 16 Vet. App. 370 (2002) 
(Observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim. As such, all relevant evidence 
necessary for an equitable disposition of the Veteran's 
appeal has been 
obtained and the case is ready for appellate review.


The Merits of the Claim

Background

Service treatment records are negative for any diagnoses of 
squamous cell carcinoma (claimed as throat cancer).

A March 2006 VA treatment record indicated the Veteran 
underwent a computed tomography (CT) scan of the soft tissues 
of the neck.  The scan revealed a large enhancing mass in the 
left pharynx, which was medial and superior to the left 
submandibular gland.  There were multiple enlarged left 
jugulodigastric lymph nodes.  The examiner stated he could 
not rule out malignancy with adjacent metastatic disease or 
an infectious process with secondary enlargement of the lymph 
nodes. The parotid, submandibular, and thyroid glands, along 
with the visualized posterior fossa and lung apices, appeared 
normal.  

A May 2006 VA treatment record indicated a biopsy of a left 
neck mass was performed and the examiner noted a large left 
lateral tongue base mass.  The biopsied lesion was suspicious 
for a metastatic enlarged lymph node, and  squamous cell 
carcinoma was suspected.  The examiner diagnosed locally 
advanced base of tongue cancer.

In July 2006, Dr. RDM of Carson-Tahoe Radiology Oncology 
Associates noted the Veteran had completed a planned course 
of radiation therapy for base of tongue squamous cell 
carcinoma.

In December 2006, the Veteran underwent a VA examination was 
noted to have a diagnosis of stage 4B base of tongue cancer.  
The examiner stated the Veteran underwent a direct 
laryngoscopy which revealed the base of the tongue, piriform 
sinuses, pharyngeal and laryngeal surfaces of the epiglottis, 
vallecula and larynx were all observed and these all appeared 
to be well within normal limits, with no evidence of any 
breakdown in the mucous membrane.  The examiner further 
stated that CT scans of the thorax revealed abnormal left 
mediastinal lymph nodes, however, there was no evidence of 
bronchial or lung cancer.  The CT of the soft tissues in the 
neck revealed a left pharyngeal mass with enlarged left 
jugulodigastric lymph nodes.  The lymph nodes were 
subsequently biopsied and poorly differentiated squamuos cell 
carcinoma was identified.  The Veteran was diagnosed with 
stage 4B base of tongue cancer, poorly differentiated 
squamous cell carcinoma.  

In a December 2007 VA treatment record, the examiner 
diagnosed the Veteran with head and neck cancer, unknown 
primary site, clinically in remission, complicated by 
osteonecrosis of the mandible.  The examiner stated the 
Veteran was in remission, the site of the primary was 
unknown, so it was "possible" the cancer arose in an area 
covered by Agent Orange benefits (larynx) and the Veteran 
should be considered to have an Agent Orange connection on 
that basis.  The examiner stated he discussed this with 
another physician who agreed with this assessment.

In June 2008, a VA medical examiner stated that the status of 
"TX cancer" meant the Veteran's cancer likely originated in 
an unknown site, and "possible" sites of origin could 
include the larynx, lung, bronchus, or trachea.

In a September 2008 VA Form 9 statement, the Veteran stated 
he should not be denied service connection because the VA 
medical facility did not perform all the normal tests to 
diagnose his cancer, in particular, a positron-emission 
tomography (PET) scan.

In his March 2009 hearing, the Veteran stated that although 
he had a diagnoses of base of tongue cancer, these diagnoses 
were in fact incorrect.  He testified his cancer had been 
labeled as such because it was where the lymph node was 
located, to the left and lateral to the base of the tongue 
(See page 5).  The Veteran further testified that a positron-
emission tomography (PET) scan would have been the normal 
procedure in determining the original source of the cancer. 
(See page 6).  

Analysis

The Veteran contends that squamous cell carcinoma (claimed as 
throat cancer) is related to service due to exposure to Agent 
Orange.  Having carefully considered the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim, and the appeal will be denied.

The benefit of the doubt rule provides that the Veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
Veteran prevails in his claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the Veteran's claim that the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The specific statute pertaining to claimed exposure to Agent 
Orange is 38 U.S.C.A. § 1116.  Regulations issued pursuant 
thereto previously provided that, if a Veteran who served on 
active duty in Vietnam during the Vietnam era developed one 
of the diseases which is presumed to have resulted from 
exposure to herbicides, the Veteran would then be presumed to 
have been exposed to Agent Orange or similar herbicide.  See 
McCartt v. West, 12 Vet. App. 164 (1999).  Those regulations 
also stipulated the diseases for which service connection 
could be presumed due to an association with exposure to 
herbicide agents.  

The specified diseases which have been listed therein are 
chloracne or other acneform disease consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma). 

For most of the listed diseases, the presumption is lifetime; 
for chloracne, subacute peripheral neuropathy, and porphyria 
cutanea tarda, the presumption is one year after exposure.  
38 C.F.R. §§ 3.307(a)(6), 3.309(e).

In December 2001, the Veterans Education and Benefits 
Expansion Act of 2001 (VEBEA), Public Law No. 107-103, 115 
Stat. 976 (2001) was enacted.  Among other things, the VEBEA 
removed the 30-year limitation on presumptive service 
connection for respiratory cancers due to herbicide exposure; 
added type II diabetes mellitus to the list of presumptive 
diseases based upon herbicide exposure (codifying a VA 
regulation which had been in effect since July 2001, see 66 
Fed. Reg. 23,166-169 (May 2, 2001); and provided a 
presumption of exposure to herbicides for all Veterans who 
served in Vietnam during the Vietnam era, not just those who 
have a disease on the presumptive list provided in 38 
U.S.C.A.                § 1116(a)(2) and 38 C.F.R. § 3.309(e) 
(reversing the United States Court of Appeals for Veterans 
Claims holding in McCartt, supra).  These statutory 
provisions became effective on the date of enactment, 
December 27, 2001.

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
Veteran must show that he served in the Republic of Vietnam 
during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R.          
§ 3.307(a)(6).  Second, the Veteran must be diagnosed with 
one of the specific diseases listed in 38 C.F.R. § 3.309(e).  
See Brock v. Brown, 10 Vet. App. 155, 162 (1997).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-41,449, and 61 
Fed. Reg. 57,586-57,589 (1996); Notice, 64 Fed. Reg. 59,232- 
243 (Nov. 2, 1999).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation. Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

The Veteran asserts that service connection is warranted for 
squamous cell carcinoma (claimed as throat cancer), due to 
Agent Orange exposure.  First and foremost, the Board 
acknowledges that the Veteran served in Vietnam during the 
Vietnam Era, and, as such, his in-service exposure to 
herbicides is presumed.  

The list of diseases that VA has associated with Agent Orange 
exposure includes several cancers.  However, squamous cell 
carcinoma is not statutorily recognized as presumed to result 
from herbicide exposure. 38 C.F.R. § 3.309(e).  

The Board notes that cancers of the respiratory system, such 
as lung, bronchus, larynx or trachea, are listed as 
associated with Agent Orange exposure. The Veteran's medical 
records clearly indicate his diagnosis is cancer of an 
unknown primary site (See VA treatment record dated December 
12, 2007 and June 3, 2008).  Accordingly, the presumption is 
inapplicable here.  While the Board recognizes that the 
Veteran maintains that squamous cell carcinoma (claimed as 
throat cancer) should be covered under the presumption, the 
Board is bound by applicable regulations and is unable to 
grant the Veteran's request. 

Therefore presumptive service connection for the Veteran's 
squamous cell carcinoma (claimed as throat cancer), even 
assuming exposure to Agent Orange, is not warranted, and, as 
a matter of law, the Veteran cannot receive the benefit of a 
presumption that his claimed condition was caused by his 
exposure to Agent Orange or other herbicidal agent.  38 
C.F.R. §§ 3.307, 3.309(e).

The Board notes the Veteran has expressed disapproval with VA 
for not administering a positron-emission tomography (PET) 
scan. (See September 2008 VA Form 9 and March 2009 hearing 
testimony, page 6).  This complaint is made in conjunction 
with what appears to be a basic disagreement with the 
diagnoses given.  However, there is no indication that the 
Veteran, as a layperson, is qualified to render opinions on 
the sufficiency of medical examinations. Such opinions are 
entitled to no weight under the law. Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Boeck v. Brown, 6 Vet. App. 14, 16 
(1993). 

As previously noted, the presumption is not the sole method 
for showing causation, and thereby establishing service 
connection.  In other words, the fact that the Veteran does 
not meet the requirements of 38 C.F.R. § 3.309 does not in 
and of itself preclude him from establishing service 
connection as he may, in the alternative, establish service 
connection by way of proof of actual direct causation. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).  

In other words, the fact that the Veteran does not meet the 
requirements of 38 C.F.R. § 3.309 does not in and of itself 
preclude him from establishing service connection as he may, 
in the alternative, establish service connection by way of 
proof of actual direct causation, showing that his exposure 
to an herbicide during service caused any current disorders.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d). However, where the 
dispositive issue involves a question of medical causation 
(such as whether a condition claimed is the result of active 
service in the military), only competent medical evidence is 
probative. See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  The Board will now assess the Veteran's claim on a 
direct basis.

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval, or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  That an injury incurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

Service connection may also be granted for certain chronic 
diseases when such disease is manifested to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 C.F.R. §§ 3.307, 
3.309. In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 
Vet. App. 498 (1995). 

As noted above, the Veteran's service treatment records are 
devoid of evidence of any complaints, treatment, or diagnosis 
of squamous cell carcinoma (claimed as throat cancer).

The Board must determine how much weight is to be attached to 
each medical opinion of record. See Guerrieri v. Brown, 4 
Vet. App. 467 (1993).  Greater weight may be placed on one 
medical professional's opinion over another, depending on 
factors such as reasoning employed by the medical 
professionals and whether or not, and the extent to which, 
they reviewed prior clinical records and other evidence. 
Gabrielson v. Brown, 7 Vet. App. 36 (1994).

In assessing evidence such as medical opinions, the failure 
of the physician to provide a basis for his opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits. See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998). Other factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion. 
See Prejean v. West, 13 Vet. 444, 448-9 (2000).

The December 2007 VA medical opinion stated the Veteran's 
cancer was from an unknown primary site.  The examiner stated 
it was "possible" the Veteran's cancer arose in an area 
covered by Agent Orange benefits (larynx) and the Veteran 
should be considered to have an Agent Orange connection on 
this basis.  Again, in June 2008, the same VA examiner stated 
that the Veteran had cancer which likely originated in an 
unknown site and "possible" sites of origin could include 
the larynx, lung, bronchus, or trachea.  The examiner gave no 
rationale or bases for these opinions.

The Board finds that these opinions are expressed in 
speculative terms, which are of diminished probative value.  
38 C.F.R. § 3.102 provides that service connection may not be 
based on a resort to speculation or even remote possibility. 
See Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis 
that appellant was "possibly" suffering from schizophrenia 
deemed speculative); See also Obert v. Brown, 5 Vet. App. 30, 
33 (1993) (physician's statement that the Veteran may have 
been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis deemed speculative); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical 
evidence which merely indicates that the alleged disorder 
"may or may not" exist or "may or may not" be related, is too 
speculative to establish the presence of the claimed disorder 
or any such relationship).

VA examiners have previously diagnosed the Veteran's cancer 
as base of tongue cancer. (See VA treatment records dated May 
2006).  Similarly, a private medical record of Dr. RDM of 
Carson-Tahoe Radiology Oncology Associates indicated they 
completed a course of radiation therapy for the Veteran's 
base of tongue squamous cell carcinoma.  These treatment 
records do not establish a relationship between service and 
the Veteran's diagnosis of squamous cell carcinoma.

Thus, the preponderance of the medical evidence indicates 
that there is not an etiological relationship between the 
Veteran's squamous cell carcinoma and any incident of his 
active service, including exposure to herbicides, or 
indicating a diagnosis of squamous cell carcinoma within one 
year of the veteran's separation from active duty.  Without 
medical evidence of an etiological relationship between the 
Veteran's squamous cell carcinoma and any incident of his 
active service, his claim for service connection for squamous 
cell carcinoma (claimed as throat cancer) must be denied.  

The Veteran has submitted a great deal of research 
information that he has gathered from internet websites.  
Medical treatise information may be regarded as competent 
evidence where "standing alone, [it] discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least plausible 
causality based upon objective facts rather than on an 
unsubstantiated lay medical opinion." Wallin v. West, 11 Vet. 
App. 509, 513 (1998). The articles in question fail to apply 
the specific facts as are present in this matter and thus do 
not meet the standards of Wallin.

Finally, there is no evidence of continuity of 
symptomatology. The first notation of a diagnosis of squamous 
cell carcinoma is dated in 2006, approximately 36 years after 
the Veteran's separation from service. This gap in evidence 
constitutes negative evidence that tends to disprove the 
Veteran's claim that the Veteran had an injury in service 
that resulted in a chronic disability or persistent symptoms. 
See Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub 
nom, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact).

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for squamous cell carcinoma (claimed 
as throat cancer) and the benefit-of-the-doubt rule is not 
for application. 38 U.S.C.A. § 5107, Gilbert v. Derwinksi, 1 
Vet.App. 49 (1990).




ORDER

Service connection for squamous cell carcinoma (claimed as 
throat cancer) is denied.



____________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


